Bell, Chief Judge.
The defendant appeals his conviction for the possession of marijuana. Held:
1. During a search by police two marijuana plants were found growing in a cultivated bed near a shed about ten feet from defendant’s mobile home. Inside the shed a glass aquarium, covered with a plexiglass top with a drying lamp inserted through a hole, was found to contain *297dried marijuana. The cord from this "dryer” lay on the surface of the ground and led to an electric utility pole with a junction box and meter which also serviced the mobile home. Defendant’s fingerprints were found on the plexiglass cover. This evidence is sufficient to authorize the conviction. It was not error to deny the motion for directed verdict of acquittal. See Goode v. State, 130 Ga. App. 791 (204 SE2d 526).
Argued October 6, 1975
Decided October 23, 1975.
G. Hughel Harrison, for appellant.
Bryant Huff, District Attorney, Dawson Jackson, Richard T. Winegarden, Assistant District Attorneys, for appellee.
2. A witness whose name was not included in the list of the state’s witnesses was permitted to testify over objection. The district attorney stated that the evidence was newly discovered on the morning of the trial and made an evidentiary showing to that effect. There was no error in allowing the testimony. Code § 27-1403; Harmon v. State, 133 Ga. App. 720 (213 SE2d 23).

Judgment affirmed.


Webb and Marshall, JJ., concur.